DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US PG Pub 2007/0141247; hereafter ‘247) in view of Abril et al. (US PG Pub 2006/0165735; hereafter ‘735).
Claim 19: ‘247 is directed towards a method of making pigments (title), comprising:
forming a first slurry including a substrate (see ¶ 47);
forming a mixture of monomers and adding the mixture of monomers to the slurry (¶ 48);
adding a radical initiator to the slurry (¶ 48); 
adding a surfactant to the slurry (¶ 34);
emulsion polymerizing the monomers to form a first coating on the substrate and encapsulating the substrate (¶ 48).
 ‘247 does not teach the order of mixing the ingredients.
It would have been obvious to one of ordinary skill in the art at the time of filing to mix the components in the claimed order because it is prima facie obvious to change the sequence of adding ingredients. MPEP §2144.04(IV)(C).
‘247 teaches that sodium lauryl sulfate is a suitable emulsifier (¶ 34).
‘247 does not teach that the surfactant is propylene glycol.
However, ‘735 teaches that monoglycerides and diglycerides are known alternative emulsifiers for sodium lauryl sulfate (¶s 9 & 26).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute either monoglyceride or diglyceride for sodium lauryl sulfate during the process of ‘247 because as taught by ‘735, they known alternative emulsifiers for sodium lauryl sulfate and would have predictably performed as desired in place of sodium lauryl sulfate.
Allowable Subject Matter
Claims 1, 3-7, 9-16, & 18 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759